Citation Nr: 1445230	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-22 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to an initial compensable rating for pseudofolliculitis barbae. 

3.  Weather new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for arthritis of the right foot.

5.  Entitlement to service connection for arthritis of the left foot.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for a sleep disorder.



REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans' Affairs	

WITNESSES AT HEARING ON APPEAL

Appellant and B.H.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board in October 2012 remanded the case for a videoconference hearing.  A hearing was conducted in February 2013, and a transcript is of record.  The case now returns to the Board for further review.  

In a September 2004 decision, the Board previously denied service connection for an acquired psychiatric disorder, to include as secondary to a service-connected low back disorder.  An appeal as to this issue was dismissed by the United States Court of Appeals for Veterans Claims (CAVC) in February 2006 and the Board's decision became final.  The RO in the appealed July 2009 decision addressed as two separate issues a claim for service connection for an anxiety disorder, and a claim for service connection for dysthymic disorder/depression as secondary to service-connected degenerative disk disease of the lumbar spine.  However, because service connection for an acquired psychiatric disorder was previously denied by the Board on both direct and secondary bases, the Board in its October 2012 remand recharacterized both of these issues as whether new and material evidence has been submitted to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include as secondary to a service-connected lumbar spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses, and such other diagnosed psychiatric conditions should be considered by the Board to be within the scope of the filed claim).

Now, however, the Veteran has most recently withdrawn his appealed claim for service connection for an anxiety disorder, among other withdrawn issues, with those withdrawn issues dismissed in the decision herein.  There thus remains for clarification whether the Veteran also intended to withdraw the claim for service connection for depression secondary to his service-connected lumbar degenerative disk disease.  This request for clarification is addressed in the remand, below.  The Board in this decision dismisses the withdrawn claim for service connection for an anxiety disorder.  

In September 2014, the Veteran raised a claim for an increased evaluation for his service-connected low back disability.  This issue has not yet been adjudicated by the RO and it is hereby referred to the RO for all appropriate action.

The record in this case includes the physical claims folder as well as electronic records within Virtual VA and within the Veterans Benefits Management System (VBMS).  

The issue(s) of entitlement to an initial compensable rating for hypertension, and entitlement to service connection for a sleep disorder are also addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In a signed submission in February 2013, before the Board promulgated a decision, the Veteran withdrew the appeals as to the issues of entitlement to an initial compensable evaluation for pseudofolliculitis barbae, entitlement to service connection for an anxiety disorder, entitlement to service connection for arthritis of the right foot, entitlement to service connection for arthritis of the left foot, and entitlement to service connection for erectile dysfunction.  These withdrawals were affirmed by the Veteran in hearing testimony at the February 2013 Board hearing.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of entitlement to an initial compensable evaluation for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal on the issues of whether new and material evidence has been submitted to reopen a claim for service connection for an anxiety disorder, and the underlying issue of entitlement to service connection for an anxiety disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal on the issue of entitlement to service connection for arthritis of the right foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal on the issue of entitlement to service connection for arthritis of the left foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appeal on the issue of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Claims

In a signed submission received in February 2013, the Veteran withdrew the appeals as to the issues of entitlement to an initial compensable evaluation for pseudofolliculitis barbae, entitlement to service connection for an anxiety disorder, entitlement to service connection for arthritis of the right foot, entitlement to service connection for arthritis of the left foot, and entitlement to service connection for erectile dysfunction.  These withdrawals were affirmed by the Veteran in hearing testimony at the February 2013 Board hearing before the undersigned.  The appeals of these claims were thus appropriately withdrawn.  38 C.F.R. § 20.204 (2013).  There thus remain no appeals for appellate consideration as to these claims.  Consequently, there remain no allegations of error of fact or law for appellate consideration with respect to the Veteran's claims of entitlement to an initial compensable evaluation for pseudofolliculitis barbae, entitlement to service connection for an anxiety disorder, entitlement to service connection for arthritis of the right foot, entitlement to service connection for arthritis of the left foot, and entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review these claims and, thus, these claims are dismissed. 


ORDER

The issue of entitlement to a compensable initial evaluation for pseudofolliculitis barbae is dismissed.

The issue of entitlement to service connection for an anxiety disorder is dismissed.  

The issue of entitlement to service connection for arthritis of the right foot is dismissed.

The issue of entitlement to service connection for arthritis of the left foot is dismissed.  

The issue of entitlement to service connection for erectile dysfunction is dismissed. 


REMAND

Preliminarily, as discussed in the introduction, above, the Board must seek clarification whether the Veteran wished to withdraw his appeal of a request to reopen a claim for service connection for depression as secondary to service-connected lumbar degenerative disk disease.  

At the February 2013 hearing, the undersigned noted that the Veteran had not been afforded a VA compensation examination addressing his hypertension since June 2009.  All parties at the hearing were amenable to a new examination.  Additionally, the Veteran stated at the hearing that he was recently prescribed a third medication for blood pressure control, and yet poor control of his hypertension was persistent.  Thus, both the age of the last examination and the changed circumstances since that examination both warrant a new examination, in furtherance of the Board's accurate adjudication of the hypertension increased rating claim.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Veteran in his February 2013 hearing testimony described considerable difficulty with his sleep including due to continuous back pain as well as having to get up at night repeatedly to urinate.  He attributed this need for frequent urination to medication taken for his service-connected hypertension.  The record also reflects that the Veteran is diabetic, and (as pointed out at the hearing) this frequent need to urinate may be due to diabetes mellitus, which is not service-connected.  The Veteran's authorized representative during the hearing acknowledged that the Veteran was not currently diagnosed with a sleep disorder, but nonetheless supported the Veteran's position that some impairment is present from poor sleep including due to service-connected disabilities.  A witness at the hearing familiar with the Veteran's sleep also attested to the Veteran's sleep impairment, with the Veteran arising hourly or more frequently.  

The Veteran and the other witness at the hearing are competent to address the Veteran's symptoms of sleep impairment.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Thus, despite the absence of a medical diagnosis of record, the Board finds sufficient evidence supportive of potential sleep disability due to service-connected disabilities to warrant a VA examination addressing this question.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Addressing criteria to be met to give rise to need for a VA examination addressing medical issues underlying a claim for service connection.).

The record reflects the Veteran was awarded Social Security disability benefits.  However, copies of Social Security records including records underlying the disability award have not been physically associated with the claims file, and records have also not been copied into Virtual VA or VBMS.  The Board finds these records potentially relevant to the remanded issues, and hence copies of these documents should be associated with the record.  Tetro v. Gober, 14 Vet. App. 100, 108 -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he still wishes to pursue an appeal of the request to reopen a claim for service connection for depression or dysthymic disorder as secondary to service-connected lumbar degenerative disk disease.  Based on his reply, appropriate action should be taken, potentially to include continuation of processing his appeal of that claim.  

2.  Afford the Veteran the opportunity to submit evidence or argument in furtherance of the appealed claims.  

3.  Obtain any relevant VA treatment records from the North Little Rock VA Medical Center, or any other VA medical facility that may have treated the Veteran since February 2013, and associate those documents with the claims file.

4. Ask the Veteran to identify any private treatment that he may have had for his hypertension or sleep difficulties for which records have not already been obtained.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified, so that he is afforded the opportunity to obtain those records on his own behalf.

5.  To the extent not already accomplished, the RO should contact the Social Security Administration and request a copy of any decision regarding disability benefits as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  Simply including a SSA records disk in the physical claims file is not sufficient.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

6. Schedule the Veteran for an appropriate VA examination to determine the current severity of his hypertension.  The claims folder as well as records in digital formats must be made available to and be reviewed by the examiner in conjunction with the examination.

After examination of the Veteran and review of the claims file, the examiner should record the Veteran's blood pressure readings and note whether the Veteran's diastolic pressure is predominantly 130 or more; predominantly 120 or greater; predominantly 110 or more; or, whether his systolic pressure is predominantly 200 or more.

The examiner should discuss the impact of the Veteran's hypertension on the Veteran's capacity for employment activities.  Other conditions potentially differentially impacting his employment capacity, including a low back disability and diabetes mellitus, should be considered.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current sleep disorder.  The claims folder as well as records in digital formats must be made available to and be reviewed by the examiner in conjunction with the examination.  Any necessary tests or studies should be performed.  

For any sleep disorder identified, the examiner should provide an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder was either caused or aggravated (permanently increased in severity) by the Veteran's lumbar degenerative disk disease with radiculopathy and/or his hypertension.  The examiner should consider medications taken for his degenerative disk disease and hypertension.  The examiner should also consider other disorders potentially impacting his sleep, inclusive of his non-service-connected diabetes mellitus.  The examiner should address what factors or conditions play a role in the Veteran's reported need to arise several times per night to urinate.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of the claims, of failing, without good cause, to so report. See 38 C.F.R. § 3.655 (2013).  Associated with the claims file or Virtual VA a copy of each of the notification letters sent to the Veteran advising him of the time, date, and location of each scheduled examination.  These letters must reflect that they were sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letters were returned as undeliverable.
 
9.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation for hypertension and service connection for sleep disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


